When defendant was incorporated on May 1, 1912, under the provisions of Act No. 83, Pub. Acts 1851, as amended, the 1908 Constitution of the State of Michigan provided in article 8, § 29:
"No franchise or license shall be granted by any municipality of this State for a longer period than thirty years."
The trial court held that the word "municipality," as used in the above quoted section, is broad enough to include a county, and that the prohibition against any municipality granting a franchise for a longer period than 30 years is a limitation upon a county as well as a city. Although fully cognizant of the many cases cited by appellee in which courts of other jurisdictions have held that municipalities included counties and other political subdivisions within the meaning of constitutional provisions, nevertheless, I am in accord with appellant that the controlling consideration herein is, what did the constitutional convention which drafted the Constitution of 1908 mean when it used the word "municipality" in article 8, § 29? Was it intended that a county be embraced by the word "municipality?"
Turning to the Constitution of 1850, it is noted that article 18, § 4 thereof provided:
"No navigable stream in this State shall be either bridged or dammed without authority from the board of supervisors of the proper county under the provisions of law."
This section was superseded by article 8, § 14, of the Constitution of 1908 which provided:
"No navigable stream of this State shall be bridged or dammed without permission granted by the board of supervisors of the county under the *Page 280 
provisions of law, which permission shall be subject to such reasonable compensation and other conditions as may seem best suited to safeguard the rights and interests of the county andthe municipalities therein."
From the clause added by the Constitution of 1908, it is apparent that the constitutional convention which drafted that instrument recognized a clear-cut distinction between counties and municipalities in the light of which the conclusion is inescapable that the word "municipality" as used in section 29 of the same article is not sufficiently broad to include a county, and that the prohibition against any municipality granting a franchise for a longer period than 30 years is not a limitation upon a county.
However, it should be added that in our opinion defendant does not possess a franchise which in a strict sense is a perpetual franchise in which it has a vested right. This follows from the fact that Act No. 83, Pub. Acts 1851, as amended, under which the bridge company was incorporated, contains the following:
"SEC. 15. The legislature may at any time alter or amend this act, and all companies formed under this act shall at all times be subject to all general laws in force relative to bridge companies."
By so providing, the State expressly reserved the power to alter or amend the law under which defendant's predecessor became possessed of the right or franchise under which tolls could be collected. Defendant, as an assignee, stands in the same position.
Further, in the 1908 Constitution, under which defendant obtained an extension of its corporate franchise, it is provided: *Page 281 
"All laws heretofore or hereafter passed by the legislature for the formation of, or conferring rights, privileges or franchises upon corporations and all rights, privileges or franchises conferred by such laws may be amended, altered, repealed or abrogated." Article 12, § 1.
Hence it cannot be said that in a strict sense, defendant is possessed of a perpetual franchise. Instead, under both the statutory and constitutional provisions above quoted, defendant's franchise rights are subject to action of the legislature.
For the reasons above stated and to the extent herein indicated, I concur in the result reached by MR. JUSTICE SHARPE'S opinion.
CARR, C.J., and BOYLES, REID, and NORTH, JJ., concurred with BUTZEL, J.